Citation Nr: 0102578	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-18 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy, to include as secondary to herbicide 
exposure.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
dermatitis with herpes simplex, to include as secondary to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from August 1969 to January 
1972.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 1999 rating 
decision, in which the RO found that the veteran had not 
submitted new and material evidence to reopen claims of 
entitlement to service connection for peripheral neuropathy 
and dermatitis with herpes simplex. 


FINDINGS OF FACT


1.  In a March 1994 rating decision, the RO concluded that 
the veteran had not submitted new and material evidence to 
reopen claims of entitlement to service connection for 
peripheral neuropathy and a skin disease as secondary to 
exposure to Agent Orange.

2.  The evidence associated with the claims file subsequent 
to the RO's March 1994 rating decision is new, but is not so 
significant that it must be considered to decide fairly the 
merits of the veteran's claims.


CONCLUSIONS OF LAW

1.  The RO's March 1994 decision finding that new and 
material evidence had not been submitted to reopen claims of 
entitlement to service connection for peripheral neuropathy 
and a skin disease as secondary to exposure to Agent Orange 
is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 20.302, 20.1103 (2000).  

2.  The evidence received subsequent to the RO's March 1994 
denial is not new and material, and the requirements to 
reopen the claims of entitlement to service connection for 
peripheral neuropathy and dermatitis with herpes simplex, to 
include as secondary to herbicide exposure have not been met.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran requests the Board to reopen claims of 
entitlement to service connection for peripheral neuropathy 
and dermatitis with herpes simplex, to include as secondary 
to herbicide exposure, specifically Agent Orange, on the 
basis that he has submitted new and material evidence not 
only sufficient to reopen his claims, but also sufficient to 
grant service connection.  The Board observes that the 
veteran's claims of entitlement to service connection for 
peripheral neuropathy and dermatitis with herpes simplex, to 
include as secondary to herbicide exposure were last 
considered and denied by the RO in a March 1994 rating 
decision.  The veteran's claims were denied because there was 
no evidence of record to show that the veteran's disorders 
were among those for which a veteran is entitled to a 
presumption of Agent Orange exposure.  Further, there was no 
evidence of record suggesting a link or nexus between the 
veteran's peripheral neuropathy and dermatitis with herpes 
simplex and his period of active service and exposure to 
Agent Orange.  As such, the veteran failed to provide 
sufficient evidence to merit a grant of service connection on 
a direct basis.  Accordingly, the RO concluded that service 
connection was not warranted.   

The law provides that a notice of disagreement (NOD) must be 
filed within one year from the date of mailing of notice of 
the result of an RO's decision in order to initiate an appeal 
of the determination.  38 U.S.C.A. § 7105(a), (b)(1) (West 
1991 & Supp. 2000).  If an NOD is not filed within the 
prescribed period, the decision becomes final.  38 U.S.C.A. § 
7105(c) (West 1991 & Supp. 2000).  In this case, the veteran 
did not file an NOD after the RO's March 1994 rating 
decision.  Therefore, the March 1994 RO decision is final and 
is not subject to revision upon the same factual basis.  See 
38 U.S.C.A. § 5108; C.F.R. §§ 3.104(a), 3.156, 20.302, 
20.1103 (2000).  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See 38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 
3.156, 20.1105 (2000).  

Until recently, the method of reviewing a final decision 
based on new and material evidence was potentially a three-
step process.  See Elkins v. West, 12 Vet. App. 209, 214-9 
(1999).  First, the Board had to determine whether the 
evidence submitted since the prior decision was new and 
material.  If "the Board finds that no such evidence has 
been offered, that is where the analysis must end."  Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).  Second, if new and 
material evidence had been presented, the claim was reopened 
and considered based upon all the evidence of record, to 
determine whether it was well grounded.  See Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if the claim was 
well grounded, the VA had a duty to assist in the development 
of the claim under 38 U.S.C. § 5107(a), and then readjudicate 
the claim on the merits on the basis of all evidence of 
record.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc) (discussing the three-step analysis set forth in 
Elkins), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second and third steps became applicable only when each 
preceding step was satisfied.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 325 (1999).

Recent legislation has significantly impacted the "new and 
material" analysis, as well as claims for service connection 
in general, in that a "well-grounded" claim is no longer 
required.  The Board notes that on November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (the 
"Act"), which removed the requirement that a veteran submit 
a well-grounded claim.  The new law affects claims pending on 
or filed after the date of enactment (as well as certain 
claims which were finally denied during the period from July 
14, 1999, to November 9, 2000).

Nonetheless, the question of whether evidence is "new and 
material" is still analyzed under 38 C.F.R. § 3.156(a) 
(2000), and requires a three-step analysis.  The first step 
requires determining whether the newly presented evidence 
"bears directly and substantially upon the specific matter 
under consideration," i.e., whether it is probative of the 
issue at hand.  Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is probative when it "tend[s] to prove, or actually 
prov[es] an issue."  Routen v. Brown, 10 Vet. App. 183, 186 
(1997), citing Black's Law Dictionary 1203 (6th ed. 1990).  
Second, the evidence must be shown to be actually "new," 
that is, not of record when the last final decision denying 
the claim was made.  See Struck v. Brown, 9 Vet. App. 145, 
151 (1996).  The third and final question is whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  Hodge v. 
West, 155 F.3d 1356, 1359 (Fed. Cir., 1998), citing 38 C.F.R. 
§ 3.156(a).  This need not mean that the evidence warrants a 
revision of the prior determination, but is intended to 
ensure the Board has all potentially relevant evidence before 
it.  See Hodge, 155 F.3d at 1363, citing "Adjudication; 
Pensions, Compensation, Dependency: New and Material 
Evidence; Standard Definition," 55 Fed. Reg. 19088, 19089 
(1990).  New evidence will be presumed credible at this point 
solely for the purpose of determining whether a claim should 
be reopened.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all three tests are satisfied, the claim must be 
reopened.

In the case at hand, pertinent evidence associated with the 
claims file since the RO's March 1994 denial includes (1) 
March 1994, September 1995, February 1999, March 1999, and 
April 1999 statements from the veteran; (2) a March 1994 VA 
examination report; (3) information from the Nation Personnel 
Records Center (NPRC) dated in December 1987, November 1991 
and April 1996; (4) VA inpatient and outpatient treatment 
records dated November 1987 to April 1996; (5) treatment 
records from St. Mary's Medical Center dated September 1984 
to October 1984, and (6) information from the National 
Archives and Records Administration dated in August 1999.  

Collectively, this evidence shows the following:  Inpatient 
records from St. Mary's Medical Center dated September 1984 
to October 1984, show that the veteran was treated for second 
and third degree burns and it was noted that the veteran was 
receiving treatment for skin lesions due to possible exposure 
to Agent Orange.  A March 1994 VA examination report reveals 
that the veteran was seen in connection with a separate claim 
for an increased disability evaluation for service-connected 
pseudofolliculitis barbae.  The assessment was probable 
pseudofolliculitis, although the examiner indicated that the 
veteran could also have a folliculitis.  There was no sign of 
active pustules or anything to culture on the date of the 
examination.  VA inpatient and outpatient treatment records 
dated November 1987 to April 1996 document treatment for a 
variety of disorders including cocaine dependence, 
polysubstance abuse, post-traumatic stress disorder (PTSD), 
an injury to the left knee, carpal tunnel syndrome, a left 
femoral fracture, residuals of a left femoral fracture, 
complaints of hearing loss in the left ear, cervical strain, 
erythema multiforme, herpes stomatitis and genital herpes 
(recurrent), and it was shown that the veteran attended 
addiction therapy. 

Information from the NPRC and National Archives and Records 
Administration dated from January 1984 to August 1999 
reflects that all of the veteran's service medical records 
have been obtained and associated with the claims file.  

In February 1999, the veteran indicated that he continued to 
have active break outs of dermatitis with herpes simplex and 
that his peripheral neuropathy had worsened and caused him to 
have weak thumb joints and to lose support in his hands from 
his fingers to his wrists.  In a March 1999 statement, the 
veteran alleged that he was never screened for herbicide 
exposure and that he wanted to be afforded the appropriate 
diagnostic screening.  In a VA Form 9 (Appeal To Board Of 
Veterans' Appeals) dated in September 1999, the veteran 
alleged that he was never notified of the RO's March 1994 
rating decision and that he was misdiagnosed at the VA 
hospitals in Milwaukee and Chicago.  He also stated that the 
VA advised him that his service medical records were lost and 
that he was never afforded an herbicide test to check for 
exposure to Agent Orange.  

A review of the record shows that the veteran was in fact 
notified of the RO's March 1994 rating decision as documented 
by an April 1994 letter.  Further, the RO has indicated that 
it has been verified that the veteran served in Vietnam and 
that it has been assumed that the veteran was exposed to 
Agent Orange.  However, this presumption does not mean that 
the veteran has a disability for which service connection may 
be granted.  Finally, there is no indication that the 
veteran's service medical records have been lost.  The RO has 
considered the veteran's service medical records on several 
occasions and efforts to obtain additional records from the 
NPRC and the National Archives and Records Administration 
have shown that all of the veteran's records have been 
obtained. 

The Board finds that the evidence submitted since the RO's 
March 1994 denial is neither cumulative nor redundant of 
evidence previously submitted to agency decisionmakers.  As 
such, the Board concludes that the evidence is new.  However, 
the Board does not find the evidence to be material, in that 
the evidence does not establish that the veteran's peripheral 
neuropathy or dermatitis with herpes simplex are related to 
any incident of service, to include as secondary to exposure 
to Agent Orange.  Thus, there is no evidence beyond the 
veteran's contentions to establish that his currently 
diagnosed peripheral neuropathy and dermatitis with herpes 
simplex are related to his period of service or to herbicide 
exposure, including Agent Orange.  As the veteran is a 
layperson with no medical training or expertise, his 
contentions, alone, do not constitute competent medical 
evidence upon which to reopen his claims or to form the basis 
of a grant of service connection.  See Brewer v. West, 11 
Vet. App. 228 (1998); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (holding that laypersons are not competent to 
offer medical opinions).  As such, the veteran's request to 
reopen his claims of entitlement to service connection for 
peripheral neuropathy and dermatitis with herpes simplex, to 
include as secondary to herbicide exposure, must be denied.  










ORDER

New and material evidence not having been submitted, service 
connection for peripheral neuropathy, to include as secondary 
to herbicide exposure, is denied. 

New and material evidence, not having been submitted, service 
connection for dermatitis with herpes simplex, to include as 
secondary to herbicide exposure, is denied.

		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

